Citation Nr: 0525398	
Decision Date: 09/16/05    Archive Date: 09/29/05	

DOCKET NO.  04-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Raynaud's disease. 

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
October 1985 to June 1987, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The Board notes that it is unclear from the record whether 
the veteran is asserting that there was clear and 
unmistakable error in the November 1987 rating decision that 
denied service connection for Raynaud's disease and flat 
feet.  This matter is referred to the RO for appropriate 
clarification and action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in November 1987 
denied service connection for Raynaud's disease and pes 
planus.

3.  The evidence received since the November 1987 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The November 1987 rating decision that denied service 
connection for Raynaud's disease and pes planus is a final 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).

2.  The evidence received subsequent to the RO's November 
1987 rating decision is not new and material, and the claims 
for service connection for Raynaud's disease and pes planus 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided the requisite notice by letter dated in July 2003.  
This letter, provided to the veteran prior to the RO's 
decision on the merits, notified the veteran of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to the benefit sought and whether or 
not the veteran or the VA bore the burden of producing or 
obtaining that evidence or information.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the RO 
essentially satisfied the notice requirements by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the veteran about the information and evidence the 
VA would seek to provide; (3) informing the veteran about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran provide any 
information or evidence in the veteran's possession that 
pertained to the claims.  

Thereafter, the veteran was provided copies of the January 
2004 rating decision, the Statement of the Case and the 
Supplemental Statement of the Case.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claims were denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
The Board observes and acknowledges that the veteran has not 
been afforded a recent VA examination in connection with his 
request to reopen his claims.  However, the veteran was 
afforded a VA examination in September 1987 regarding his 
original claim for service connection.  Further, unless new 
and material evidence is submitted, the duty to assist a 
veteran does not include a VA examination.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).  Additionally, the Board notes 
that the veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in order to fairly decide the veteran's appeal.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

B.  Evidence

According to the Report of Medical History portion of the 
veteran's June 1985 service entrance examination, the veteran 
reported that he had foot trouble.  The examination noted 
that the veteran had first-degree, asymptomatic pes planus 
that was not considered disqualifying.  Thereafter, the 
veteran was seen in April 1986 for bilateral foot pain with 
prolonged standing and was diagnosed with "pes planus 
symptomatic."  He received treatment for foot problems until 
November 1986.   

Service medical records dated in October 1986 and December 
1986 noted that the veteran received treatment for 
circulatory problems.  The records indicated that the veteran 
had a history since childhood of swelling, circulatory 
problems, and numbness with exposure to cold weather.  The 
examiner noted his impression that the veteran probably had 
Raynaud's disease, and placed the veteran on profile to avoid 
cold exposure.  

In February 1987, the veteran underwent an examination for 
the Medical Evaluation Board in which he was diagnosed with 
pes planus and Raynaud's disease.  The veteran reported in 
the Report of Medical History portion of the examination that 
he could not function well in cold weather and that he had 
foot pain.  In a March 1987 narrative summary of the 
examination, the examiner noted that the veteran described a 
history of Raynaud's disease since the age of 14 with white-
blue-red color changes with cold exposure.  The examiner 
determined that the veteran was unable to tolerate minimal 
cold exposure without precipitating an attack of his 
Raynaud's disease, and referred the veteran to the Physical 
Evaluation Board.  In a Medical Evaluation Board Proceedings 
report dated that same month, the examiner noted that the 
veteran's Raynaud's disease and pes planus existed prior to 
service and were not incurred in service, and remarked that 
these conditions were not aggravated in service.  In a 
section entitled "action by the patient," the veteran 
signed and dated the report and marked the box indicating 
that he agreed with the Board's findings and recommendations. 

In late March 1987, the Physical Evaluation Board found that 
the veteran's medical condition prevented satisfactory 
performance of duty and the veteran was unfit for duty.  It 
determined that the veteran had Raynaud's disease that 
existed prior to service (EPTS) and was not aggravated in 
service.  The record noted that the veteran's pre-existing 
conditions were not compensable under the Army physical 
disability system, and that the proper disposition was 
separation from service without entitlement to disability 
benefits.  The findings and recommendations of the Physical 
Evaluation Board were given to the veteran, and he 
acknowledged receipt in April 1987 by signing and dating a 
copy of the form.  The form indicated that the veteran 
received a full explanation of the results of the findings 
and recommendations of the Board and his legal rights 
pertaining thereto.  The veteran marked on the report that he 
concurred with the findings and waived a formal hearing of 
his case.  

In June 1987, the veteran submitted an application for 
service connection for Raynaud's disease and pes planus and 
was afforded a VA examination in September 1987.  In a rating 
decision dated in November 1987, service connection for 
Raynaud's disease and pes planus was denied on the basis that 
the conditions existed prior to service with no aggravation 
during service.  In a letter dated in December 1987, the 
veteran was notified of the denial of service connection for 
both of these disorders.

A June 2003 note in the claims file indicates that the 
veteran contacted the RO in an effort to determine the status 
of a reopened claim.  Thereafter, the veteran submitted an 
application for compensation in June 2003 requesting service 
connection for bilateral flat feet and Raynaud's syndrome.  
In a rating decision dated in January 2004, the RO denied 
service connection for Raynaud's disease and bilateral pes 
planus on the basis that the evidence submitted did not 
constitute new and material evidence.  

In April 2004, the veteran submitted a Notice of Disagreement 
in which he stated that he was unaware of the circumstances 
involving the Physical Evaluation Board at the time of his 
discharge from service.  He also stated that he was not 
diagnosed with any physical disabilities until the time he 
entered service and that he did not tell anyone that he had a 
physical condition that prevented him from performing his 
military duties.  

In July 2004, the veteran submitted emergency room medical 
records from childhood for the purpose of showing that he was 
never diagnosed with Raynaud's disease or flat feet prior to 
service.  He asserted that he never had problems with his 
feet until after basic training.  A review of these medical 
records show that the veteran was treated at a private 
hospital for burns, right ear pain, and bronchitis as a 
child.  They did not reference Raynaud's disease or pes 
planus.

In December 2004, the veteran's representative submitted an 
informal hearing presentation in which he asserted that the 
veteran's statement of non-treatment prior to service and his 
childhood medical records constitute new and material 
evidence.  He asserted error in regards to the veteran's 
Raynaud's disease as it was not reflected in the veteran's 
service entrance examination.  As such, he stated that the 
veteran is entitled to relief since the presumption of 
soundness has not been rebutted and the RO failed to show by 
clear and unmistakable evidence that the veteran's Raynaud's 
disease existed prior to service and was not aggravated by 
service.  Lastly, the representative stated that the 
veteran's pes planus was aggravated in service.  

C.  Law and Analysis

The veteran contends that he is entitled to service 
connection because he was unaware of the circumstances of his 
separation from service involving the Physical Evaluation 
Board.  He asserts that he was not diagnosed with any 
physical disabilities until he entered service and that he 
did not tell anyone in service that he had physical 
conditions that prevented him from performing his duties.   
He submitted medical evidence from childhood that makes no 
reference to his disorders in an effort to show that his 
disorders did not preexist service.  He also contends that 
since his Raynaud's disease was not noted in his service 
entrance examination, the RO should not have determined that 
this disorder preexisted service because the presumption of 
soundness doctrine remains unrebutted.  Lastly, the veteran 
asserts that the RO should not have found that his pes planus 
was not aggravated during service.    

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as Raynaud's disease, when such disease is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. 
§§ 101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain:  (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that the veteran's claims for service 
connection for Raynaud's disease and pes planus were 
previously considered and denied in a November 1987 rating 
decision.  In that decision, the RO reviewed the veteran's 
service medical records, particularly the March 1987 Medical 
Evaluation Board report and narrative.  The narrative report 
indicated that the veteran described symptomatology 
associated with Raynaud's disease since the age of fourteen, 
and that this disease existed prior to service and was not 
aggravated during service.  It also noted that the veteran's 
flat feet, which were asymptomatic and not disabling at the 
time of his entrance examination, were classified as a Grade 
I.  The veteran's feet were classified as Grade I at the time 
of his June 1985 enlistment examination.  An August 1986 
service medical record reported that no trauma had occurred 
to the veteran's feet during service.  As such, the RO found 
that these conditions pre-existed service and were not 
aggravated during service.  The veteran was provided a copy 
of that decision in December 1987, and that decision 
represents a final decision.  38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 20.1100(a), 20.1104.  

In October 2002, the veteran requested that his service 
connection claims be reopened.  As a general rule, a claim 
shall be reopened and reviewed if new and material evidence 
is presented or secured with respect to a claim that is 
final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  When all the evidence is 
assembled, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event; or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The evidence associated with the claims file since the 
November 1987 rating decision consists of additional 
statements from the veteran and private childhood medical 
records submitted to show the lack of pre-service diagnosis 
of Raynaud's disease and pes planus.  The statements and 
records are new evidence, in that they were not previously 
physically of record at the time of the November 1987 rating 
decision.  However, they are not considered to be "material 
evidence" because they do not relate to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim, 
specifically that the veteran's disorders manifested during 
service or were aggravated by his time in service.  For these 
reasons, the Board will not reopen the claim.
 
Specifically, the evidence contradicts the veteran's 
assertion that he did not tell anyone in service that he had 
physical conditions that prevented him from performing his 
military duties and that he was unaware of the circumstances 
of his separation from service.  The veteran signed and dated 
the March 1987 Medical Evaluation Board Proceedings report, 
which stated that the veteran's Raynaud's disease and pes 
planus were not incurred in service or aggravated in service.  
The veteran marked the box stating that he agreed with the 
Board's findings and recommendations when he signed and dated 
the form.  The veteran also signed and acknowledged receipt 
of the Physical Evaluation Board report in April 1987, which 
stated that the veteran received a full explanation of the 
results of the findings and recommendations of the Board and 
his legal rights pertaining thereto.  The veteran marked on 
the report that he concurred and waived a formal hearing of 
his case.  

The veteran contends that he was not diagnosed with any 
physical disabilities until he entered service, and submitted 
childhood emergency room medical records in an effort to show 
that his disorders did not pre-exist service.  However, the 
Board finds that this evidence fails to relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim in 
that they do not contradict the findings of the Medical and 
Physical Review Boards that determined the disorders pre-
existed service.  These medical records, which may or may not 
be complete, address treatment for specific medical 
emergencies and do not reference the disorders at all.  In 
essence, the veteran desires to use the records for the 
information they omit, rather than the evidence they contain.  
It is, at most, speculation to assume that the lack of 
information contained in hospital, emergency room records 
provides evidence that these non-life threatening disorders 
did not exist prior to service.  For these reasons, the Board 
finds that the statements and childhood medical records do 
not constitute material evidence.            

As to the veteran's arguments concerning the presumption of 
soundness and aggravation, the Board finds that the recently 
submitted evidence is not new and material for the reasons 
set forth above.  Again, in this regard, the veteran's 
statements concerning these matters cannot serve as new and 
material evidence as the veteran, as a layperson, does not 
have the requisite training or expertise to offer an opinion 
that requires medical expertise, such as the etiology of a 
disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
    
Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of evidence is against 
reopening the veteran's claims, for the reasons discussed 
above.  


ORDER

New and material evidence has not been submitted to reopen 
the claims for service connection for Raynaud's disease or 
pes planus, and the appeal is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


